Citation Nr: 1045324	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-41 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to a compensable evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971 
and from July 1972 to January 1989.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran has subsequently moved and 
his claims were transferred to the Board of Veterans' Appeals 
(Board) from the Montgomery, Alabama RO.  

In his March 2005 notice of disagreement the Veteran limited the 
issues on appeal to service connection for tinnitus and a right 
knee disorder, whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for hypertension, and an increased rating for hearing loss.  

The RO in an August 2008 rating decision granted service 
connection for tinnitus and assigned a 10 percent rating.  That 
has resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  

The claim for service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a 
January 1990 rating decision.  The Veteran was notified by the RO 
his claim had been denied in a January 1990 letter.  The Veteran 
did not file a notice of disagreement with the January 1990 
rating decision.  

2.  The Veteran requested his claim for service connection for 
hypertension be reopened in September 1993.  The RO denied the 
request to reopen the claim in a February 1994 rating decision.  
A March 1994 letter from the RO to the Veteran informed him his 
claim had been denied.  The Veteran did not appeal.  

3.  The additional evidence submitted since February 1994, raises 
a reasonable possibility of substantiating the claim for service 
connection for hypertension.     

4.  The claims folder does not include any service treatment 
records containing complaints of right knee pain, diagnosis of a 
right knee disorder or treatment of any right knee disorder.  

5.  There is no evidence of arthritis of the right knee during 
the initial post service year. 

6.  In May 2008, the Veteran's bilateral hearing loss produced 
level I hearing in the right ear and level I hearing in the left 
ear.

7.  In February 2010, the Veteran's bilateral hearing loss 
produced level II hearing in the right ear and level I hearing in 
the left ear.


CONCLUSIONS OF LAW

1.  The rating February 1994 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2010).  

2.  New and material evidence has been submitted to reopen the 
claim for service connection for hypertension.  38 C.F.R. § 3.156 
(2010).  

3.  The criteria for service connection for a right knee disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  

4.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

In August 2004 the Veteran requested his claim for hypertension 
be reopened and submitted claims for service connection for a 
right knee disorder and an increased rating for hearing loss.  
The RO sent the Veteran a letter in September 2004 which 
addressed the notice requirements set out in applicable law.  A 
March 2006 letter, notified the Veteran of the type of evidence 
necessary to establish a disability rating or effective date for 
any increase.  

The Veteran was afforded a VA audiological evaluation.  His 
service treatment records and VA records of treatment and the 
private medical records he identified were obtained.  A VA 
examination of the right knee was not scheduled for the Veteran 
as there is no evidence of any right knee disorder in service or 
for many years after service separation which would provide a 
basis for a medical opinion linking the current right knee 
disorder to service.  

No further notification or assistance to the Veteran with his 
claims is required.  





New and Material

Once entitlement to service connection for a given disorder has 
been denied and has not been timely appealed, that determination 
is final.  In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

In a January 1990 rating action, the RO denied the Veteran's 
original hypertension service connection claim on the basis that 
the disability had not been diagnosed.  In a February 1994 rating 
action, the RO denied the Veteran's attempt to reopen the claim 
on the basis that there was no record of hypertension within one 
year of service to a degree of 10 percent.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when they 
are manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

The evidence of record at the time of the 1994 decision included 
the Veteran's service treatment records, together with records of 
post service treatment.  The service records did not include a 
diagnosis of hypertension, but they did reflect instances in the 
late 1980's when the Veteran's blood pressure was elevated.  VA 
examination conducted in 1989 revealed a blood pressure level of 
130/90, and included an abnormal EKG, but the wording of the 
pertinent diagnosis makes it unclear whether the examiner 
considered the Veteran to currently have hypertension.  Records 
beginning in 1990 affirmatively establish a diagnosis of 
hypertension, although the Veteran indicated that he had not been 
provided medication for the condition prior to that time, and 
that he had been told simply that he had high blood pressure 
intermittently.  It is unclear if by this he meant only that his 
blood pressure levels were sometimes elevated and sometimes not 
elevated, or that he understood it to be an established 
diagnosis, but that he was only reminded of it periodically.  In 
any event, evidence added to the record since 1994, includes the 
Veteran's 2007 testimony that he was first diagnosed to have 
hypertension in the 1970's.  

Assuming the credibility of the Veteran's recent testimony, the 
Board considers it sufficient to reopen the claim since it now 
directly addresses a previously unestablished fact necessary to 
substantiate the claim; the diagnosis of the claimed disability 
in service.  Accordingly, the claim is reopened, and to this 
extent the appeal is granted.  


Service Connection 

The Veteran contends that he sustained a right injury during 
service, working air freight in the early to mid 1980's and that 
current right knee disability is related to this injury.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service treatment records do not include any evidence of any 
complaints, treatment or diagnosis of a right knee disorder.  

At the time of his initial VA examination in June 1989 the 
Veteran did not present any complaints related to the right knee, 
and while there is evidence of left knee problems beginning in 
1993, the record is silent as to any right knee disability until 
2005, when the Veteran was advised in a letter to him following 
an "Agent Orange" examination conducted by VA, that the 
examination revealed he had degenerative joint disease of the 
knees aggravated by his obesity.  Subsequent records include 
histories the Veteran provided of surgeries on the knees in the 
1990's, but there is nothing in these records reflecting a view 
by a medical profession that any right knee disorder was linked 
to any disease or injury in service.  

The evidence of record does not include any documentation of a 
right knee disorder during service or during the initial post 
service year.  There is no evidence of arthritis during the year 
immediately after service separation in January 1989 which would 
support a ten percent rating for arthritis of the right knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military service 
when considering a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330 (2000).  

Here, the only evidence which links the currently diagnosed right 
knee disorder to service is the testimony of the Veteran.  He 
asserts he injured his right knee while pushing pallets in 
service, and that this is the source of current disability.  
While competent to make this assertion, the Board does not 
consider it a credible history.  This is because of the numerous 
medical records from service and dated since then, with no 
mention of any right knee problem until the mid 2000's.  It is 
not credible to claim a chronic knee disability's onset in 
service, and there be no mention of that knee in medical records 
for many years after service.  Similarly, it is noted that 2009 
VA records reflect only a 3 year history of right knee problems, 
which is inconsistent with any claim of such a history dating 
back to the 1980's.  Thus, the Board does not consider the 
Veteran's contentions credible.  

In sum, the credible evidence shows no relevant disease or injury 
in service, and there is no competent evidence of arthritis 
within the first post service year.  Absent this, or any other 
competent, credible evidence linking current disability to 
service, a basis upon which to establish service connection has 
not been presented.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment.  It requires examination by a State- licensed 
audiologist, and includes a controlled speech discrimination test 
(Maryland CNC), and it is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds in decibels at 1000, 
2000, 3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85 
(effective June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the fact 
that the speech discrimination test may not reflect the severity 
of communicative functioning these Veterans experience.  Under 38 
C.F.R. § 4.86, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.

"[T]he assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On VA audiological evaluation in May 2008, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
40
35
35
40
LEFT
XX
40
40
45
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  

On the VA audiological evaluation in February 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
40
40
35
35
LEFT
XX
40
40
40
25

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.  

In May 2008 the Veteran's service-connected bilateral hearing 
loss was manifested by auditory acuity levels of I in the right 
ear and I in the left ear. 38 C.F.R. § 3.85, Table VI (2010).  
When those results are charted on 38 C.F.R. § 4.85, Table VII 
they result in a noncompensable rating.  In February 2010 the 
Veteran's service-connected bilateral hearing loss was manifested 
by auditory acuity levels of II in the right ear and I in the 
left ear. 38 C.F.R. § 3.85, Table VI (2010).  When those results 
are charted on 38 C.F.R. § 4.85, Table VII they result in a 
noncompensable rating.  

The Board also considered whether the Veteran's patterns of 
hearing loss met the criteria set out at 38 C.F.R. § 4.86 for 
exceptional patterns.  Section (a) is not applicable as each of 
the four specified frequencies is not 55 decibels or more.

Section (b) of 38 C.F.R. § 4.86 is not applicable to the claim as 
the puretone threshold in each ear are not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321 (2010).  In this 
instance, the Veteran did not present any evidence of 
interference with employment and denied having any surgical 
procedures or other treatment which might cause interference with 
his employment.  He presented no testimony at his hearing related 
to any difficulties caused by his hearing loss, and described no 
manifestations other than diminished hearing acuity, which is 
what the rating schedule contemplates.  There is therefore no 
basis for referring this claim for consideration of an 
extraschedular evaluation.


ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for hypertension, and to this extent, the 
appeal is granted.  

Service connection for a right knee disorder is denied.  

An increased rating for hearing loss is denied.  


REMAND

Having reopened the Veteran's claim for service connection for 
hypertension, he should be afforded a VA examination to address 
whether his hypertension may be considered to have had its onset 
in service.  

Accordingly, this appeal is Remanded for the following:  

1.  The Veteran should be scheduled for an 
appropriate examination, the purposes of which 
is to determine whether the Veteran's 
hypertension had its onset in service.  The 
claims file should be provided to the examiner 
for review, which should be acknowledged in 
any report provided.  Upon completion of the 
examination, review of the record, and 
considering any history the Veteran provides, 
the examiner should offer an opinion as to 
whether it is at least as likely as not that 
the onset of the Veteran's hypertension 
occurred in service.  The rationale for the 
requested opinion should be provided, with 
appropriate reference to the in-service 
elevated blood pressure readings.

2.  Thereafter, the evidence should be 
reviewed, and if the claim remains denied the 
RO should issue the Veteran and his 
representative a supplemental statement of the 
case.  After appropriate time for response, 
the case then should be returned to the Board 
for its review   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


